 In the Matter of KENDALL MILLS-FINISHING DIVISION OF THE KENDALLCOMPANY, EMPLOYERandINTERNATIONAL BROTHERHOOD OFFIRE-MEN AND OILERS,POWERHOUSE EMPLOYEES, OPERATORS ANDMAIN--TENANCE MEN, LOCAL 47,AFL.PETITIONERCase No. 1-R---3884.-Decided April 98, 19.18Mr. Plununaer Smith,of Walpole, Mass., for the Employer.Mr. Patrick J. Moynihan,of Brockton, Mass., for the Petitioner.Mr. Hugh Brown,of Boston, Mass., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon an amended petition duly filed, hearing in this case was heldat Boston, Massachusetts, on December 16, 1947, before Leo J. Hal-loran, hearing officer.The hearing officer's rulings made at the hearingare free from prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERKendall Mills Company is engaged in the manufacture of surgicalgauze, cotton, and allied products. It operates various plants through-out the United States including a plant at Walpole, Massachusetts,known as the Kendall Mills-Finishing Division of The Kendall Com-pany, which is alone involved in this proceeding.The Employercustomarily purchases for each 6-month period for use at this plantraw materials valued in excess of $250,000, of which more than 90 per-cent represents shipments from points outside the Commonwealth ofIPursuant to the provisions of Section 3 (b) of the National Labor Relations Act, theNational Labor Relations Board has delegated its powers in connection with this case to athree-man panel, consisting of the undersigned Board Members [Chaiiman Herzog andMembers Reynolds and Houston]77 N L R. B. No 62385 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDMassachusetts.During a similar period, the Employer manufacturesproducts at this plant valued in excess of $5,000,000, of which morethan 95 percent represents shipments to points outside the Common-wealth of Massachusetts.,jhe Employer admits and we find that it is engaged in commercewithin themeaning ofthe National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is- a labor organization claiming to represent em-ployees of the Employer.TextileWorkers Union of America, herein called the Intervenor, isa labor organization affiliated with the Congress of Industrial Organi-zations, claiming to represent employees of the Employer.111.THE QUESTION CONCERNING REPRESENTATIONOn August 1, 1946, the Employer and the Intervenor entered intoa collective bargaining contract for 1 year, covering a plant-wide unitwhich included the employees sought herein.The contract was renew-able thereafter from year to year, unless notice was given of a desireto terminate the agreement by either party 30 clays prior to the yearlyexpiration date.On May 29, 1947, the Intervenor notified the Em-ployer that, in conformity with the provisions thereof, it desired toterminate the agreement and negotiate a new contract.Thereafter,negotiations resulted in a written agreement, executed in September1947.Before that date, on July 31, 1947, the Petitioner filed its peti-tion in this proceeding.Both the Intervenor and the Employer urgetheir contract as a bar to the petition.In view of the foregoing, we are of the opinion that the Intervenor'snotice of a desire to terminate the original agreement stayed theoperation of the automatic renewal clause and effected a terminationof the agreement as of August 1, 1947.We find, therefore, that theagreement is not a bar to this proceeding.Nor can it be claimed thatthe 1947 agreement bars an election because the petition was filed beforeits execution.''The Employer and the Intervenor entered into an interim stipulation on July31, 1947,extending the contract until such time as negotiations were completed and a new contractexecutedIt is urged that the interim stipulation constitutes a bar to the instant proceed-ing.Inasmuch as the interim stipulation is of indefinite duration,we find that it does notbar a present determination of representatives.SeeMatter of Hytron Radio t ElectronicsCorp ,66 N. L.R B. 267 ; see alsoMatter ofSwift d Company,71 N L R B 727. KENDALL MILLS387We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaningof Section 9 (c) (1) and Section 2 (6) and (7) of the Act.1Y.THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Petitioner seeks a unit consisting of all powerhouse`employeesof the Employer, including third-class engineers, first-class engineers,second-class firemen, and coal passers,s but excluding executives andsupervisors as defined by the Act.The Intervenor contends that thegroup sought to be represented by the Petitioner should not be sep-arated from the established plant-wide unit.The Employer takesno position on the question.The powerhouse employees devote their full time exclusively tofiring the boilers in the Employer's boilerhouse except for one firemanwho spends only one-fifth of his time in these duties.Excluding thepart-time fireman, there is no interchange of employees between thegroup involved and other departments of the Employer's plant.We are of the opinion that the employees in the powerhouse plantconstitute a homogeneous group, such as the Board has, in the past,established as a separate unit, notwithstanding a bargaining historyon a more inclusive basis 4Under these circumstances, we believe thatthe powerhouse employees may, if they so desire, constitute a separateunit.However, we shall make no unit determination pending theoutcome of the election hereinafter directed. If the employees par-ticipating in this election select the Petitioner, they will be taken tohave indicated their desire to constitute a separate unit.At the hearing, a question was raised with respect to the votingeligibility of one first-class fireman I who devotes only one-fifth ofhis time to the powerhouse group, and the remaining four-fifths of histime to the maintenance department. It is clear that this employeespends more than 50 percent of his time in the performance of main-tenance work.We find, therefore, that he is ineligible to vote c in theelection hereinafter directed for powerhouse employees.We shall direct that an election by secret ballot be held among allthe Employer's powerhouse employees, excluding supervisors as de- -fined by the Act, subject to the limitations and additions set forth inthe Direction of Election."Because of a recent conversion fiom coal to oil in the powerhouse,the unit as originallysought has been reduced to one third-class engineer and four first-class firemen.'SeeMatterof E WBliss Company,ToledoWorks,76 N. L R. B 475,Matter of Fire-stone Tire and Rubber Conipany,76 N L R B 226Lesley BarroscSeeMatter of JohnsonCity Foundry tMachineWoks, 75 N.L R B 475. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTION,OF ELECTION'As part of the investigation to ascertain respresentatives for thepurposes of collective bargainingwithKendall Mills-Finishing Di-vision of The Kendall Company, Walpole, Massachusetts,an electionby secret ballot shall be conducted as early as possible, but not laterthan thirty(30) days from the date of this Direction,under the di-rection and supervision of the Regional Director for the First Region,and subject to Sections 203.61 and 203.62, of National Labor Re-lations Board Rules and Regulations-Series 5, among the employeesin the voting group set forth in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection,including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date ofthis election,and also excluding employees on strike who are not en-titled to reinstatement,to determine whether they desire to be repre-sented by International Brotherhood of Firemen and Oilers,Power-house Employees,Operators and Maintenance Men, Local47,AFL,or by Textile Workers Union of America,C. I. 0., for the purposesof collective bargaining,or by neither.7Any participant in the election directed herein may,upon its prompt request to, andapproval thereof by,the Regional Director,have its name removed from the ballot.